BLAKE, J., dissents.
This action was brought to recover back excessive taxes upon real estate for the years 1934 and 1935, which were paid under protest. *Page 390 
Upon the trial, it appeared that the statute of limitation as to the time of beginning such an action had run as against the taxes for the year 1934. The trial proceeded, however, with reference to the taxes for 1935. At the conclusion of the trial, the court made findings of fact sustaining the contention that the assessment of the property had been excessive and allowed the plaintiff a recovery. From the judgment entered against the defendant, Snohomish county, in the sum of $459.20, with interest, the county appeals.
In August, 1934, the respondents, C.A. Swanson and Augusta Swanson, his wife, purchased two lots in the city of Everett which had been improved with a substantial building. The property was assessed for the year 1934 at the sum of seventeen thousand dollars, which was fifty per cent of the fair market value of the property, in the opinion of the assessing officers; in other words, the assessing officers were of the view that the property was worth thirty-four thousand dollars.
[1] Rem. Rev. Stat., § 11112 [P.C. § 6882-8], provides that all real property in this state subject to taxation shall be listed and assessed in every even-numbered year, with reference to its value, "on the first day of March of the year in which it is assessed. . . ." The value in the odd-numbered years is the same as that placed upon the property for the even-numbered years.
Although, as above stated, it appeared upon the trial that the statute of limitation (Rem. Rev. Stat., § 11315-6 [P.C. § 6882-194]) had run against recovering for the taxes of 1934, it does not follow that the respondents did not have a right to contest the amount of the taxes for the year 1935 on the ground that it was excessive. Bellingham Dev. Co. v. Whatcom County,187 Wash. 15, 59 P.2d 920. *Page 391 
There was no judgment in this case finding against the excessiveness of the taxes for the year 1934, as there was inNorthern Pac. R. Co. v. Pierce County, 127 Wash. 369,220 P. 826, where it was held that an assessment in an odd-numbered year could not be attacked as excessive after it had been judicially determined that the assessment for the previous year was correct.
[2] The principal question in this case is whether the valuation placed upon the property by the assessing officers was excessive. There is a presumption in favor of the assessment, and the burden of proof rests upon the property owner to show by clear and convincing evidence that the land was assessed at such an excessive valuation as to amount to constructive fraud.Northwestern Imp. Co. v. Pierce County, 97 Wash. 528,167 P. 33; Northwestern  Pacific Hypotheekbank v. Adams County,174 Wash. 447, 24 P.2d 1086.
[3] Upon the trial, each of the parties called a number of witnesses in support of their respective contentions. The evidence was sharply in conflict. The testimony of the respondents' witnesses would support a finding that the property was worth the sum of twenty thousand dollars and had an assessment value of ten thousand dollars. The witnesses called by the appellant placed the value substantially in amounts above that fixed by the assessing officers. After hearing the testimony of the witnesses and having had an opportunity to form an opinion as to the value of their respective judgments and their candor, the trial court found that the value of the property was twenty thousand dollars, which would give an assessed value of ten thousand dollars.
To discuss the evidence in detail or to substantially set it out in an attempt to demonstrate the correctness of the trial court's finding and judgment, would be of *Page 392 
no value. It is sufficient to say that, after reading and considering all of the evidence, we are of the view that the record presented does not authorize this court to overturn the judgment of the trial court.
Subsequent to the trial, C.A. Swanson died, and Augusta Swanson, as executrix of his last will and testament, has been substituted as a party respondent for the deceased.
The judgment will be affirmed.
STEINERT, C.J., MILLARD, and GERAGHTY, JJ., concur.